DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I, FIGs. 1-6, and claims 1-14 in the reply filed on 10/14/2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because lead frame 24 is pointing different elements, such as cross member 28 and receptacle 34. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “locating member connected to the frame” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification is not clear how and or where the locating member is connected to the frame and how and where the at least one inductor is installed to the locating member.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear if the “locating member” refers to the “cross member 28” of the specification. If it is, the terminology used in the claim should be consistent with the terminology used to in the specification used to describe the drawings.
Regarding claims 3 and 10, it’s not clear what’s intended by “a receptacle is formed through the frame” as recited in lines 1-2. As seen in the drawings, it’s not clear how the receptacle 34 is formed through the frame 24. Applicant should make similar clarification in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doo et al. (U.S. PG. Pub. No. 2011/0096496 A1).
With respect to claim 1, best understood in view of 35 USC 112(a) and (b) rejections, Doo et al., hereinafter referred to as “Doo,” teaches an inductive assembly 100 (Figs. 1-13) comprising: 
a frame 118 (e.g. Figs. 5-6); 
a locating member (wall around pocket 122) connected to the frame; 
at least one inductor 144 installed to the locating member; and 
a thermally conductive coating (epoxy coating, not expressly shown, para. [0045]) disposed over the at least one inductor (paras. [0042] and [0045]). 
With respect to claim 2, Doo teaches the inductive assembly of claim 1 wherein the thermally conductive coating is disposed over at least a portion of the frame (para. [0045]). The epoxy resin in Doo would be on the floor of the frame 114. Therefore, with broadest reasonable claim interpretation, Doo teaches the limitations of claim 2.
With respect to claim 3, best understood in view of 35 USC 112(b) rejections, Doo teaches the inductive assembly of claim 1 wherein a receptacle (receptacle at top of port 162) is formed through the frame; and 
wherein the inductive assembly further comprises at least one conductive terminal 150 and or 152 in electrical communication with the at least one inductor, the at least one conductive terminal extending through the receptacle (paras. [0044]-[0045]). 
With respect to claim 7, Doo teaches the inductive assembly of claim 1 wherein the locating member further comprises a plurality of locating members (walls around pockets 122) connected to the frame; and 
wherein the at least one inductor further comprises a plurality of inductors 144, each installed to one of the plurality of locating members (paras. [0042] and [0045]). 
With respect to claim 8, Doo teaches the inductive assembly of claim 7 wherein the thermally conductive coating is disposed over the plurality of inductors (para. [0045]). 
With respect to claim 10, best understood in view of 35 USC 112 (b) rejections, Doo teaches the inductive assembly of claim 7 wherein a plurality of receptacles (bent portion of elements 162 that receive terminals 152 and or 150) is formed through the frame; and 
wherein each of the plurality of inductors, further comprises at least one conductive terminal 150 or 152 in electrical communication with the corresponding inductor, the at least one conductive terminal extending through one of the plurality of receptacles (paras. [0044]-[0045]). 
With respect to claim 11, Doo teaches the inductive assembly of claim 1 wherein the at least one inductor further comprises at least one inductive coil 148 (Fig. 11) (para. [0042]). 
With respect to claim 14, Doo teaches the inductive assembly 100 (Figs. 1-13) comprising: 
a heat exchanger 104 or ; 
an inductor 144; and 
a thermally conductive adhesive (epoxy coating, not expressly shown, para. [0045]) disposed upon a surface of the inductor and bonded to the heat exchanger to transfer heat from the inductor to the heat exchanger (paras. [0042] and [0045]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Doo, as applied to claim 1 above, in view of Kotani et al. (U.S. PG. Pub. No. 2019/0066897 A1).
With respect to claim 4, Doo teaches the inductive assembly of claim 1. Doo does not expressly teach thermally conductive adhesive disposed across one surface of the thermally conductive coating. 
Kotani et al., hereinafter referred to as “Kotani,” teaches an inductive assembly (FIG. 2B) comprising thermally conductive adhesive 6 disposed across one surface of the thermally conductive coating 3 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive adhesive as taught by Kotani to the inductive assembly of Doo to adhere the inductive assembly with the heat exchanger to improve heat dissipation (para. [0037]).
 With respect to claim 5, Doo in view of Kotani teaches the inductive assembly of claim 4 further comprising a heat exchanger 7, wherein the thermally conductive adhesive adheres the thermally conductive coating to the heat exchanger to transfer heat from the at least one inductor to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive (Kotani, para. [0037]). 

Claims 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doo, as applied to claim 1 above, in view of Asai (JP 2009-231495A).
With respect to claim 6, Doo teaches the inductive assembly of claim 1. Doo does not expressly teach the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component. 
Asai teaches an inductive assembly [Drawing 5], the inductive assembly 10C is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component (para. [0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the no fastener apertures as taught by Asai to the inductive assembly of Doo to facilitate manufacturing (abstract).
With respect to claim 9, Doo teaches the inductive assembly of claim 8. Doo does not expressly teach 
a heat exchanger; and 
a thermally conductive adhesive adhering the thermally conductive coating to the heat exchanger to transfer heat from the plurality of inductors to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive. 
Asai teaches an inductive assembly [Drawing 5], comprising
a heat exchanger 6; and 
a thermally conductive adhesive 5 adhering the thermally conductive coating 4A to the heat exchanger to transfer heat from the plurality of inductors to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive (paras. [0041]-[0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat exchanger adhered to the inductor as taught by Asai to the inductive assembly of Doo to improve heat dissipation with ease of manufacturing.
 
16.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doo, as applied to claim 11 above, and further in view of Rai et al. (U.S. PG. Pub. No. 2015/0334874 A1).
With respect to claim 12, Doo teaches the inductive assembly of claim 11. Doo does not expressly teach the locating member further comprises a post sized to receive the at least one inductive coil. 
Rai et al., hereinafter referred to as “Rai,” teaches an inductive assembly (FIG. 2), wherein the locating member further comprises a post 46 sized to receive the at least one inductive coil (coil on component 18) (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the posts as taught by Rai to the inductive assembly of Doo to integrate the inductive assembly to the frame without the use of separate housing or fasteners (para. [0036]).
With respect to claim 13, Doo teaches the transformer assembly of claim 11. Doo does not expressly teach an external surface of the thermally conductive coating is generally cylindrical or frusto-conical. 
Rai teaches an inductive assembly (e.g. FIGs. 2 and 6), wherein an external surface of the thermally conductive coating (resin in gaps 52 in pocket 30, not expressly shown) is generally cylindrical or frusto-conical (para. [0036]). Since pocket 30 has circular shape, the potting material filling gap 52 would have cylindrical or frusto-conical shaped. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical or frusto-conical shaped coating as taught by Rai to the inductive assembly of Doo to provide the required heat dissipation and or mechanical stability.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. Rai also teaches a plurality of receptacles (portions through which terminals of components 18 extend).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837